DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a newly added limitation in the amendment filed on 10/15/21, “a precursor, wherein the precursor is adjacent to the selective metal and a metal surface of the first metal layer.” (See the remarks filed on 10/15/21, claim 1.)
It is unclear what the limitation “precursor” is referring to since there is no support or indication in the specification nor the drawings that show this limitation as an actual or tangible element. As mentioned above, the original specification describes method of using “a carbonyl precursor” or “chlorine precursor” to form the super via or the selective metal (the ramarks also admits this as a process limitation, see the remarks’ page 11.) The only tangible element that would be possible in this case is the selective metal as shown in figures 3C and 5C, for example, the elements 323 or 542. Thus, for the purpose of examination, the office presumes the “precursor” is the selective metal element. 
The amended claimed, claim 1, also further recites limitation, “a metal surface of the first metal.” It is unclear what ”metal surface” is referring to. The limitation appears to refer to the surface of the first metal. For the examination purposes the office will presume that this “metal surface is the surface of the first metal.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mignot et al. (US 2020/0388567, previously cited, hereinafter, Mignot.)
In regard to claim 1, in figs. 7 and 12-13, for example, Mignot discloses an apparatus with super via integration in an integrated circuit, the apparatus comprising:
a first metal layer 108, or MO (para [0028]);

a third metal layer 146 (para [0041]), wherein the third metal layer is adjacent to the second metal layer and is non-adjacent to the first metal layer;
a super via 132, or SVIA (para [0034]) interconnecting the first metal layer and the third metal layer through a dielectric material 114 (PARA [0043]), wherein the super via is filled with a selective metal (see para [0034] where the materials for the SVIA are listed.)
Furthermore, according to the 112 rejection above, the limitation “a precursor” is considered as a product by process limitation and has not given a patentable weight in a product claim. Otherwise, the selective metal as disclosed by Mignot may also be considered as the precursor element.
Regarding claim 2, wherein the super via is filled into a trench in the dielectric material (fig. 7)
Regarding claim 3, wherein the selective metal is tungsten (W) (para [0043].)
Regarding claim 4, wherein the selective metal is either ruthenium (Ru) or cobalt (Co) (para [0034].)
Regarding claim 7, wherein the super via is fully filled with the selective metal (fig. 7.)
Regarding claims 9-10, the limitations as claimed are considered to be processes of making the layers or the structure; thus, they are not given a patentable weight in an apparatus claim. However, Mignot, does discuss such methods since they are known in the art. See para [0002].
Regarding claim 11, wherein the selective metal is in contact with the dielectric material (fig. 7.)
    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mignot as applied to claim 1 above, and further in view of Tsai et al. (US 2018/0151422, previously cited, hereinafter, Tsai.)
In regard to claims 5 and 6 (in light of the 112 rejection of claim 6), Mignot discloses all of the claimed limitations as mentioned above. Mignot also further discusses the need for using a wetting/barrier/adhesion layer in between the metal layer and the dielectric layer in a trench in order to prevent the diffusion of metal into the dielectric layer (para [0040].) Thus known to one of ordinary skill in the art. Mignot, however, does not show such adhesion/barrier layer in the disclosed drawings. Nevertheless, for the clarity of the record, Tsai is incorporated herein to show the known barrier/adhesion later that may be formed between a metal layer and a dielectric layer. For instance, in fig. 6, Tsai discloses an analogous apparatus or structure 100 (para [0010]) including metal layers 109s formed in trenches. Tsai further teach the use of a barrier/adhesion layer 601 (para [0035]) that is formed between dielectric layer 111 (para [0012] and metal layer 605 (para [0036]) in order to protect the dielectric layer from diffusion and metallic poisoning (para [0035].)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form a barrier layer in between metal and dielectric materials in order to take the known advantage.
Note: there is a newly submitted prior art that also anticipates the claimed limitations including the newly added limitation. See below discussions regarding the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 9,805,972, previously cited, hereinafter, Zhang.)
Regarding claim 1, in figs. 1-4, Zhang discloses an apparatus 10 with super via, or skip via (see the title) integration in an integrated circuit, the apparatus comprising a plurality of wiring levels, e.g., M0, M1, etc.:
a first metal layer 14;
a second metal layer 20, wherein the second metal layer is adjacent to the first metal layer;
a third metal layer 40 (fig. 4), wherein the third metal layer is adjacent to the second metal layer and is non-adjacent to the first metal layer; and
a super via either 32a or 32b interconnecting the first metal layer and the third metal layer through a dielectric material, or insulator layer, 18, wherein the super via is filled with a selective metal 38 and 40. Regarding the “precursor” limitation, see the above discussion.
Regarding claim 2, wherein the super via is filled into a trench in the dielectric material. See fig. 4.
Regarding claims 3-4, as mentioned in claim 1 above, wherein the selective metal is tungsten (W), Cobalt.
Regarding claim 7, wherein the super via is fully filled on the sides with the selective metal.
Regarding claims 9-10, as mentioned in claims 9-10 above, the limitations as claimed are considered to be processes of making the layers or the structure; thus, they are not given a patentable weight in an apparatus claim. However, Zhang, does discuss such methods since they are known in the art. See Fig. 4.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Tsai.
Regarding claims 5 and 6, see the above discussion.
Response to Arguments
Prior art rejections:
Applicant's arguments filed 10/15/21 have been fully considered but they are not persuasive. The Applicant argues the cited art, Mignot, does not disclose the selective metal (see the remarks’ pages 10-11.) As mentioned above, the newly added limitation, the “precursor” is a method or a process of forming the selective metal (also admitted by the Applicant in the remarks’ page 9.) The Applicant admits that the prior art of Mignot or Zhang discloses the metal. However the Applicant allegedly argues that the prior art does not show the “selective metal” because the prior art does not disclose the same method that is used to form the metal, for example, precursor. Since the “precursor” is considered to be a process of forming the metal it has not been given a patentable weight because it is claimed in an apparatus claim. The metal layer as disclosed by Mignot or Zhang may be made by a different method, but it does not preclude the metal from being a selective metal or the same metal as currently claimed. The term “selective” does not make the metal special or different. Furthermore, the metal as disclosed by Mignot is also made from the same metal as the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/               Primary Examiner, Art Unit 2814